DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on April 22, 2022, the applicants have filed a RCE.
3. Claims 1 and 7-29 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on April 22, 2022 have been fully considered but they are not persuasive. The applicants do admit that both Tofacitinib (Sandborn reference) and Peficitinib (Sands reference) have JAK1 inhibitory activity and are used to treat ulcerative colitis. However, the applicants argue that these compounds are not selective for JAK1 since Tofacitinib also inhibits JAK3 with high selectivity as shown by the two references submitted in the IDS filed on April 22, 2022. However, applicant’s attention is drawn to page 5 (see lines 2-4) of the instant specification where it is stated that JAK1 has been shown to cooperate with other JAKs to mediate the signaling of a number of inflammatory cytokines associated with inflammatory disorders, including ulcerative colitis. Also, the applicants have used only compound 1 (see examples 1 and 4 on pages 41 and 51 of instant specification). All compounds mentioned in table 1 including compound 1 (see pages 9 -15 of instant specification) are reported to have higher selectivity towards JAK1 as compared to JAK2. However, there is no teaching or guidance in the specification regarding selectivity comparison of JAK1 versus JAK3 of compound 1 or any other compound. In the last office action, it was clearly stated that there is no evidence of unexpected superior activity of compound 1 as compared to compounds used by Sandborn or sands in terms of increased efficacy or reduced side effects. Therefore, it would have been obvious to a skilled artesian to treat ulcerative colitis using compounds disclosed by Sandborn and sands having JAK1 inhibitory activity with reasonable expectation of success.

Conclusion
5. Rejection of claims 1, 7-10, 12-13 and 20-22 under 35 U.S.C. 103(a) over Sandborn is maintained for the reasons of record.
6. Rejection of claims 1, 7-12 and 20-22 under 35 U.S.C. 103(a) over Sands is maintained for the reasons of record.
7. Rejection of claims 1 and 7-29 under 35 U.S.C. 103(a) over Huang in view of Sands is maintained for the reasons of record.
8. Rejection of claims 1 and 7-29 under 35 U.S.C. 103(a) over Huang in view of Sandborn is maintained for the reasons of record.

                          NEW      GROUNDS     OF    REJECTION

Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. Claims 1, 7-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Amico (Exp. opin. on Invest. Drugs, cited on applicant’s form 1449).
Amico discloses treating Ulcerative colitis following administration of selective JAK-1 inhibitors, Filgotinib and Upadacitinib (ABT-494) as shown on pages 596-599 (see table 2 on page 599). Amico meets all the limitations of instant claims except that Amico does not mention fecal concentration or plasma concentration of JAK-1 inhibitor following its administration. However, it would be within the routine skill of an artesian to measure plasma concentration and fecal concentration of JAK-1 inhibitor following administration of JAK-1 inhibitor since Amico does teach treating Ulcerative colitis with selective JAK-1 inhibitor.
12. Claims 1 and 7-29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Paten 8,765,734 B2) in view of Amico (Exp. opin. on Invest. Drugs, cited on applicant’s form 1449).
Huang discloses treating various disease conditions mediated by JAK-1 including gastrointestinal disease conditions (see col. 53, lines 1-2) following administration of JAK-1 inhibitors including compound disclosed in example 1 in column 68 using various doses (see col. 60, line 52 to col. 61, line 15). Huang meets all the limitations of instant claims except that Huang does not mention fecal concentration or plasma concentration of JAK-1 inhibitor following its administration or does not specifically teach treating ulcerative colitis. However, Amico teaches specifically treating ulcerative colitis by selective JAK-1 inhibitors (see table 2 on page 599). Therefore, it would have been obvious to one skilled in the art to treat ulcerative colitis by Compound disclosed in example 1 by Huang with reasonable expectation of success since it would be within the routine skill of an artesian to measure plasma concentration and fecal concentration of JAK-1 inhibitor following administration of JAK-1 inhibitor since Huang does teach treating gastrointestinal disease conditions including ulcerative colitis mediated by JAK-1 with JAK-1 inhibitors.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625